MARTIN, Judge.
Defendant assigns as error the denial of his motion for judgment as of nonsuit.
The evidence, inclusive of a portion of defendant’s statement to Deputy Sheriff Smith, was sufficient to support a finding that defendant intentionally shot Pruitt and thereby inflicted a bullet wound which proximately caused Pruitt’s death. If so, nothing else appearing, defendant would be guilty of murder in the second degree. See State v. Bolin, 281 N.C. 415, 189 S.E. 2d 235 (1972). Defendant contends that his statement to Deputy Sheriff Smith discloses that he acted within his legal right of self-defense; and, the statements having been offered in the State’s evidence, the State is bound by the portions thereof which are favorable to defendant.
“On a motion for judgment as in case of nonsuit, the evidence must be considered in the light most favorable to the State. Contradictions and discrepancies, even in the State’s evidence, are matters for the jury and do not warrant nonsuit. (Citations.)” State v. Bolin, supra; State v. Carter, 254 N.C. 475, 119 S.E. 2d 461 (1961).
“ ‘When the State introduces in evidence exculpatory statements of the defendant which are not contradicted or shown to be false by any other facts or circumstances in evidence, the State is bound by these statements.’ (Citations.)” State v. Bolin, supra.
While the exculpatory statements of defendant introduced in State’s evidence were competent to be considered on the motion to nonsuit, they may not be regarded as conclusive if there be other evidence tending to throw a different light on the circumstances of the homicide. State v. Hankerson, 26 N.C. App. 575, 217 S.E. 2d 9 (1975). The State was not bound by the exculpatory statements if other evidence offered pointed to a different conclusion and raised the reasonable inference from all the testimony that the shooting was intentional and unlawful. State v. Hankerson, supra.
There was plenary evidence that deceased died from a wound intentionally inflicted by defendant with a pistol, thus creating the presumption that the killing was unlawful and that it was done with malice. Upon the jury finding that deceased died from a wound intentionally inflicted by defendant with a *581pistol, it became incumbent upon defendant to satisfy the jury that the killing was justified on the ground of self-defense. The facts stated in defendant’s statements to Deputy Sheriff Smith are insufficient to show as a matter of law that defendant was entitled to exoneration on the ground of self-defense. Considered in the light most favorable to defendant, these facts were sufficient only to permit the jury to find to its satisfaction that defendant so acted. In any event, when the testimony of Eddie Smith, Dr. John Reese, Ernestine Lewis, Steve Dalton, Barry Bailey, Frank Satterfield, and Mrs. Walter Pruitt is considered, the court properly denied defendant’s motion for judgment as in case of nonsuit.
Defendant next assigns error to the admission into evidence of statements which defendant made to Officer Eddie Smith, Deputy Sheriff Steve Dalton and Officer Harry Trinks on two separate occasions.
After conducting a voir dire hearing, the trial court concluded as follows:
“1. That there was no offer or hope of reward or inducement on the part of the State or anyone to the defendant to make a statement;
2. That there was no threat or suggested violence or show of violence to persuade or induce the defendant to make any statement;
3. That any statement made by the defendant to Officers Eddie Smith, Lt. Dalton and Chief Deputy Trinks or any or all of them upon November 9, 1974, and again on the morning of November 10, 1974 were made voluntarily, knowingly and independently;
4. That the defendant was in full understanding of his constitutional rights to remain silent and his rights to counsel and all other rights at the time of the interrogation on November 9th and the statements made at that time and on November 10th when he signed the written statement;
5. That he purposefully, freely, knowingly and voluntarily waived each of those rights and thereupon made a statement to the officers, above mentioned.
The Court, Therefore, Upon these findings of fact and conclusions of law determined that any statement made *582by the defendant, Arnold Paul Burleson on November 9 and November 10, 1974, in accordance with the above findings of fact and conclusions of law is admissible in evidence and that the motion to suppress this statement or statements under the totality of all the circumstances involved is Denied.”
The record reveals there was ample evidence to support the findings of fact, and the findings of fact, in turn, supported the court’s conclusions. This assignment of error is overruled.
 The defendant finally contends that, in light of Mullaney v. Wilbur, 421 U.S. 684, 95 S.Ct. 1881, 44 L.Ed. 2d 508 (1975), the trial court erred in its instructions to the jury regarding the presumption arising from the intentional killing with a deadly weapon and the burden being placed upon the defendant to “satisfy the jury” that malice was not present and thereby reduce the crime to manslaughter. The trial judge’s instructions were in accord with the well settled law in the State of North Carolina at the time of the trial with regard to the burden of proof as to the presumption arising from the intentional killing with a deadly weapon and the burden of proof on self-defense.
The instant case was tried during the week of 24 April 1975. The Mullaney opinion was not announced until 9 July 1975. In State v. Hankerson, 288 N.C. 632, 220 S.E. 2d 575 (1975), tried at the 21 November 1974 Session of Nash County Superior Court, the Supreme Court of this State, affirming the opinion of this Court reported in 26 N.C. App. 575, 217 S.E. 2d 9 (1975), refused to give Mullaney retroactive effect in North Carolina and held that the defendant is not entitled to the benefit of the Mullaney doctrine. The Court held, however, that the Mullaney decision would be applied to all trials conducted on or after 9 June 1975. For the reasons set forth, this assignment of error is overruled.
The defendant had a fair trial free of prejudicial error.
No error.
Judges Vaughn and Clark concur.